In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00029-CR



            ARTIS RAY DURDEN, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 276th District Court
                Marion County, Texas
               Trial Court No. F 14886




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                     MEMORANDUM OPINION

           In 2018, Artis Ray Durden, pursuant to a plea agreement, pled guilty to assault of a

public servant1 and was placed on community supervision for a period of seven years in lieu of

ten years’ incarceration. In 2022, the State moved to revoke Durden’s community supervision,

alleging four distinct violations of the terms and conditions of his community supervision.

Durden pled not true to all of the allegations, and after an evidentiary hearing, the trial court

granted the State’s motion. Durden received a sentence of ten years’ incarceration.

           Durden’s attorney filed a brief stating that he reviewed the record and found no genuinely

arguable issues that could be raised on appeal. The brief sets out the procedural history of the

case and summarizes the evidence elicited during the course of the trial court proceedings.

Meeting the requirements of Anders v. California, counsel provided a professional evaluation of

the record demonstrating why there are no arguable grounds to be advanced.                Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App.

1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel

also filed a motion with this Court seeking to withdraw as counsel in this appeal.

           Counsel indicated that he provided to Durden copies of the Anders brief and the motion

to withdraw and that he advised Durden of his rights triggered by the filing of an Anders brief.

On May 23, 2022, this Court sent Durden a copy of the appellate record. By letter dated May 25,

2022, this Court informed Durden that any pro se response was due on or before July 22, 2022.


1
    See TEX. PENAL CODE ANN. § 22.01. (Supp.).
                                                   2
Durden’s pro se appellate brief was received on July 25, 2022. On that date, this Court further

informed Durden that the case would be set for submission on the briefs on August 15, 2022.

         We have independently reviewed the entire appellate record and Durden’s brief and, like

counsel, have determined that no arguable issue supports an appeal. See Bledsoe v. State, 178

S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders context, once we determine that the

appeal is without merit, we must affirm the trial court’s judgment. Id.

         We affirm the judgment of the trial court.2




                                                            Charles van Cleef
                                                            Justice

Date Submitted:            August 15, 2022
Date Decided:              August 31, 2022

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the
date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX.
R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3,
and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R.
APP. P. 68.4.
                                                           3